Citation Nr: 0909842	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease, left wrist, 
currently rated as 10 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage, right lower extremity, status post coronary 
artery bypass surgery with vein stripping as a result of 
medical treatment furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to an increased disability rating 
for service-connected degenerative joint disease, left wrist, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his coronary artery bypass surgery, nor does 
the evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished as part of coronary artery bypass 
surgery with vein stripping at a VA Medical Center have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's claim for compensation under 38 
U.S.C.A. § 1151, the Board finds that the VCAA duty was 
satisfied by a letter sent to the Veteran in November 2005.  
The letter addressed all required notice elements and was 
sent prior to the initial unfavorable decision by the AOJ.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because compensation under 38 U.S.C.A. 
§ 1151 is being denied, and therefore no rating or effective 
date is being assigned.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  Additionally, a VA medical opinion was 
obtained in April 2006. 

The Board is cognizant of the fact that the Veteran reported 
at a January 2006 VA examination that he had been receiving 
disability benefits from the Social Security Administration 
(SSA) for 10 years.  The U. S. Court of Appeals for Veterans 
Claims has held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  While records 
associated with the Veteran's claim for SSA disability 
benefits are not of record, these records are not pertinent 
to the claim for benefits under 38 U.S.C.A. § 1151.  On the 
contrary, the Veteran's report of a 10 year history of SSA 
disability benefits places the award of disability benefits 
in 1985 or 1986; approximately 5 years before his coronary 
artery bypass surgery and vein stripping.  Furthermore, the 
Veteran has asserted that these benefits were based on a 
seizure disorder rather than a cardiovascular disorder.  
Thus, the Board concludes that records pertaining to the 
grant of SSA benefits in 1985 or 1986 are not pertinent to 
the claim decided herein.  

In light of the discussion above, the Board finds that the 
VCAA duty to assist has also been satisfied as it pertains to 
his claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151. 

Legal Criteria

Title 38, United States Code, Section 1151 provides that 
where a Veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361l; see also Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004); Kilpatrick v. 
Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not 
contend, nor does the evidence reflect that consideration 
under any other theory of entitlement is warranted.

For claims filed after October 1, 1997, the disability must 
be caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran by VA, and the proximate 
cause of the disability was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused the Veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the Veteran's 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the Veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the Veteran's failure to follow properly given 
medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.301(c)(3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  The Veteran contends that in December 2000, he 
was at the VAMC Columbia, Missouri for a triple bypass 
surgery and that after the surgery his right leg was 
extremely painful and continued to get worse.  He also claims 
that VA doctor who performed the surgery told him that he had 
cut the wrong vein in his leg and damaged the nerves in that 
leg.  The Veteran stated that he had not suffered any other 
injuries to his right leg. 

The evidence of record confirms that the Veteran underwent 
triple bypass surgery at the Columbia VAMC in December 2000.  
On December 12, 2000, the Veteran executed a document 
acknowledging the procedure that he was going to undertake.  
The surgeons discussed the various risks and complications of 
surgery including but not limited to myocardial infarction 
(heart attack), stroke, kidney and lung failure, infection 
and bleeding, with the Veteran and his informed consent was 
obtained.  A December 16, 2000 VAMC treatment note stated 
that the Veteran's right leg incisions were clean, dry and 
intact.  Shortly thereafter, a January 2001 follow-up 
treatment entry noted that the Veteran's right lower 
extremity wound was healing, with 1+ edema and no drainage.  
A follow up treatment note later that same month noted that 
the Veteran reported persistent right lower extremity 
swelling, noting that he wore compression hose and elevated 
the leg frequently throughout the day.  A May 2003 VAMC 
treatment note states that the Veteran reported chronic right 
lower extremity edema since bypass surgery in 2000, and 
presented at that time with a 2 week history of right lower 
extremity pain.  The examiner noted that the Veteran's pain 
was located around the knee and slightly below.  The Veteran 
also reported chronic pain in the left lower extremity.  In 
February 2004, the Veteran began receiving trigger point 
injections in his right leg and Capsaicin cream, stating that 
this significantly improved his symptoms.  A May 2003 
treatment note showed no evidence of deep vein thrombosis in 
the right lower extremity.  X-rays dated in November 2005 
showed degenerative changes of the right knee with 
osteophytes, no joint effusion and some vascular 
calcifications.

A VA medical opinion was obtained in April 2006.  The 
examiner reviewed the Veteran's medical records and claims 
folder.  While there were no EMG or NCS on record for review, 
the examiner noted that the medical records did not suggest 
nerve damage.  The examiner continued that the Veteran 
reported chronic right lower extremity edema and increased 
pain with exertion, which was generally not neurologic in 
nature.  The examiner stated that it was certainly "very 
common for patients to have chronic edema of the lower 
extremity post vein harvesting for CABG surgery and that this 
was a known risk entering surgery."  The examiner noted that 
the Veteran had a normal ABI in 2003, suggesting no arterial 
abnormality.  Likewise, ultrasound of the veins was normal.  
However, X-rays of the ankle and knee in the affected right 
leg had marked signs of degeneration and osteoarthritis.  The 
examiner continued that although unfortunate, it is also not 
uncommon for patients who are post vein harvesting to have 
some form of discomfort, and in certain instances, for 
prolonged periods such as for the Veteran.  However, the 
examiner stated that it was unclear as to what extent the 
Veteran's pain was due to vein harvesting and what was 
actually due to his very significant chronic joint pains and 
osteoarthritis.  The examiner opined that the Veteran's 
current right lower extremity condition was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of the VA 
given the reasons stated above.  The examiner continued that 
a healthcare provider could reasonably foresee the distinct 
possibility of chronic lower extremity edema post-vein 
harvesting.  

Regarding the Veteran's contention that the VA doctor told 
him that he harvested the wrong vein causing nerve damage to 
the Veteran's right lower extremity, the surgical records do 
not document such.  Further, the Veteran has not submitted 
anything from this doctor or from anyone else that 
substantiates his assertions.

In sum, there is no evidence showing that and the proximate 
cause of the Veteran's right lower extremity problems was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  There is no evidence showing that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  Further, as noted by the 
April 2006 VA examiner, lower extremity edema was an event 
that was reasonably foreseeable, and prior to his surgery in 
December 2000, the Veteran was specifically told that both 
about the potential risks and complications of surgery.  
Importantly, VA obtained the Veteran's informed consent prior 
to the surgery in December 2000.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation under 38 U.S.C.A. § 
1151.  Accordingly, the Board concludes that compensation for 
additional disability is not warranted.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage, right lower extremity, status post coronary 
artery bypass surgery with vein stripping as a result of 
medical treatment furnished at a VA Medical Center (VAMC) is 
denied.


REMAND

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran is claiming entitlement to an 
increased disability evaluation for degenerative joint 
disease of the left wrist which is currently evaluated as 10 
percent disabling.  At the January 2006 VA joints 
examination, the Veteran indicated that he had been on Social 
Security Administration (SSA) disability benefits for greater 
than 10 years.  Although the Veteran indicated that he was in 
receipt of such benefits for his seizure disorder, under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
Veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In addition, the Board 
acknowledges that the relevance of documents cannot be known 
with certainty before they are obtained.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  Therefore, the RO 
should obtain and associate such records with the Veteran's 
claims file.

Moreover, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. However, in this case, the Board notes that 
the Veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claims for an increased evaluation for his 
degenerative joint disease, left wrist.  
The letter should inform the claimant to 
provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  If the 
Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life (such as a specific measurement or 
test result), the RO should provide at 
least general notice of that requirement 
to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should obtain and associate 
with the claims file the Veteran's Social 
Security Administration (SSA) records.  If 
the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


